Order entered June 5, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01148-CR

                          JASON MICHAEL LOWE, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-82169-2016

                                         ORDER
      Before the Court is appellant’s June 4, 2018 second motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief due on June 29, 2018.


                                                   /s/   LANA MYERS
                                                         JUSTICE